Exhibit 10.4


RAYTHEON 2010 STOCK PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT


This Restricted Stock Unit Award Agreement, dated as of         (the “Award
Date”) is between Raytheon Company (the "Company"), and        , an employee of
the Company or one of its Affiliates ("you").


1. Award of Units
The Company hereby awards you the number of restricted stock units (“Units”) set
forth below, with respect to its common stock, par value $0.01 per share (the
“Stock”), subject to the terms and conditions of the Raytheon 2010 Stock Plan
(the “Plan”) and the vesting and other provisions of this Agreement. Subject to
the provisions hereof, each Unit represents the right to receive one share of
Stock (a “Share”) plus additional cash payments in lieu of dividends as
described in Section 5 below.


Total Number of Restricted Units                    
(the “Award”):                                Vesting Date/# Units
Vesting Schedule:
(Each period from the Award Date until the Vesting Date is a
“Restriction Period”.)


2. Vesting of Units
Subject to Sections 3 and 4 below, if you are continuously employed by the
Company or an Affiliate from the Award Date until the Vesting Date noted above,
the Units associated with that Vesting Date shall vest and the restrictions on
those Units shall lapse. With respect to any Units that vest, the Company shall
promptly deliver to you evidence of ownership of the net number of Shares equal
to the number of vested Units reduced by the number of Shares necessary to
satisfy tax withholding obligations as described in Section 6 E below.


3. Effect of Termination of Employment
If during the Restriction Period you cease to be an employee of the Company or
an Affiliate for any reason, other than as set forth in Section 4 below, then
you shall cease to be entitled to any Units or delivery of any Shares in which
Units are settled as to which the applicable restrictions have not previously
lapsed. All rights in and to such Units and related Shares, including any
prorated portion of Units or related Shares with respect to a partial year of
employment, as well as cash in lieu of dividends as described in Section 5
below, shall be forfeited immediately after you cease to be an employee of the
Company or an Affiliate.


4. Effect of Death, Medical Leave of Absence, Disability or Change in Control
Notwithstanding anything above to the contrary, the Units shall vest and
restrictions on the Units shall lapse as follows:


a)
immediately upon your death;



b)
in accordance with the Vesting Schedule in the event of (i) a Medical Leave of
Absence of at least one year or (ii) Disability; or



c)
immediately upon your termination of employment by reason of an Involuntary
Termination within two (2) years following a Change in Control, if in connection
with such Change in Control this Award was assumed, continued, substituted or
cancelled in exchange for cash payments subject to vesting (in which case such
cash payments shall become fully vested, subject to any escrow, holdback,
earn-out or similar provisions applicable to holders of Stock).



5. Payment of Dividend Equivalents
Upon the vesting and lapsing of restrictions on Units, you shall be entitled to
receive a cash payment in lieu of dividends on the number of Shares those Units
represent, if and to the extent that the Board has approved a dividend for all
Company shareholders during the Restriction Period applicable to such Units. The
dividend equivalent amount shall be a cash payment based upon the number of
Units vesting hereunder multiplied by each quarterly per share dividend approved
by the Board during the Restriction Period applicable to such Units (or portion
of the Restriction Period preceding the Company’s delivery to you of the
Shares). You will not be entitled to any cash payment in lieu of dividends
relating to Units covered by this Award which are forfeited prior to vesting.


6. Other Provisions
A.
No Guaranty of Future Awards.  This Award does not guarantee you the right to or
expectation of future Awards under the Plan or any future plan adopted by the
Company.







--------------------------------------------------------------------------------




B.
No Rights as Shareholder.  You shall not be considered a shareholder of the
Company with respect to the Units until Shares are issued to you in payment of
the Units. Therefore, you have no right to vote the Units or to receive
dividends with respect to such Units except as provided in Section 5 above.



C.
No Rights to Continued Employment. This Award shall not be deemed to create a
contract or other promise of continued employment with the Company or an
Affiliate and shall not in any way prohibit or restrict the ability of the
Company or an Affiliate to terminate your employment at any time for any reason.



D.
Restrictions on Transfer of Units. Until the vesting of, and lapse of the
restrictions applicable to, any Units and the delivery of Shares in payment
therefor, Units may not be sold, transferred, pledged, exchanged, hypothecated
or disposed of by you and shall not be subject to execution, attachment or
similar process.



E.
Taxes. Taxes may be assessed and/or withheld as required by law at applicable
United States federal, state and/or other tax rates (under the laws of the
jurisdictions in which you reside or that may otherwise be applicable to you)
with respect to Units, issuance of Shares and cash in lieu of dividends.



F.
Clawback. If you are an elected officer, in addition to any other remedies
available to the Company (but subject to applicable law), if the Board
determines that it is appropriate, the Company may recover (in whole or in part)
any payment made pursuant to this Award where: (1) the payment was predicated
upon achieving certain financial results that were subsequently the subject of a
restatement of Company financial statements filed with the Securities and
Exchange Commission; (2) the Board determines that you engaged in knowing or
intentional fraudulent or illegal conduct that caused or substantially caused
the need for the restatement; and (3) a lower payment would have been made to
you pursuant to the Award based upon the restated financial results. In any such
instance, the Company will, to the extent practicable, seek to recover from you
the amount by which the payment pursuant to the Award for the relevant period
exceeded the lower payment that would have been made based on the restated
financial results. The Company’s right of recovery applies to both the vested
and unvested portion of the Award.



G.
Employer’s National Insurance Contributions – UK Recipients Only. The Company
has granted this Award on the terms that vesting is, if you are a resident of
the United Kingdom, conditional upon the Recipient agreeing to pay for any Class
1 National Insurance contributions arising in respect of the Units awarded
hereunder by entering this Agreement or (if the Company so determines) by
completing and delivering to the Company prior to vesting a joint election in
respect of the same in a form approved by HM Revenue and Customs.



H.
Plan. All terms and conditions of the Plan are incorporated herein by reference
and constitute an integral part hereof. Any capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Plan.



I.
Notices. Notices required or permitted hereunder shall be in writing and shall
be delivered personally or by mail, postage prepaid, addressed to Raytheon
Company, 870 Winter Street, Waltham, Massachusetts 02451, Attention: Vice
President, Human Resources and Global Security, and, if to you, to your address
as shown on the Company's payroll records.



J.
Entire Agreement; Successors and Assigns. The Plan and this Award Agreement
constitute the entire agreement governing the terms of the Award to you. The
Award Agreement shall inure to the benefit of the Company’s successors and
assigns and may be assigned by the Company without your consent.



K.
Governing Law. This Award Agreement shall be governed by the law of the
Commonwealth of Massachusetts, without regard to its provisions governing
conflicts of law.



Your acceptance of this Award constitutes your agreement to the terms of this
Restricted Stock Unit Award Agreement.




RAYTHEON COMPANY






_____________________________________
Name:
Title:




2